Name: Regulation (EEC) No 838/75 of the Commission of 26 March 1975 amending Regulation (EEC) No 1579/70 laying down special conditions for the export of certain cheeses to Spain
 Type: Regulation
 Subject Matter: Europe;  trade;  processed agricultural produce;  tariff policy
 Date Published: nan

 No L 79/54 ­ Official Journal of the European Communities 28 . 3 . 75 REGULATION (EEC) No 838/75 OF THE COMMISSION of 26 March 1975 amending Regulation (EEC) No 1579/70 laying down special conditions for the export of certain cheeses to Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, 'Article 5 For cheeses other than those specified in Annex I, the special certificate may be issued only on submission to the issuing agency of a declaration conforming to the model in Annex IV and signed by the party concerned'. Article 2 Annex I to Regulation (EEC) No 1579/70 is replaced by the following : 'ANNEX I MunsterRoquefort Ricotta Saint-Marcellin NeufchÃ ¢telFromage de chevre Limburger Romadour HervÃ © Camembert Brie Taleggio Maroilles Coulomniers CarrÃ © de l'Est Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (') of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by Regulation (EEC) No 740/75 (2 ), . and in particular the first subparagraph of Article 17 (4) thereof ;  , Whereas footnote 3 to Annex IV to Commission Regu ­ lation (EEC) No 1 579/70 (3 j of 4 August 1970 laying down special conditions for the export of certain cheeses to Spain , as last amended by Regulation (EEC) No 1758/74 (4 ), contains the free-at-Spanish-frontier prices which must be observed for certain cheeses coming from the Community if they are to be subject to a fixed regulatory duty on their entry into Spain ; Whereas , following an increase in the price of milk in Spain , that country has found it necessary to seek the Community's agreement to an increase in the Spanish threshold prices for' certain cheeses ; whereas, following negotiations within GATT, the Community has agreed to a certain increase ; Whereas higher threshold prices mean that higher free-at-Spanish-frontier prices must be observed ; whereas it is therefore necessary to amend accordingly footnote 3 to Annex IV to Regulation (EEC) No 1579/70 '; ' ' Whereas, moreover, Spain has extended the system of threshold prices and minimum import prices to cover other cheeses ; whereas Article 5 of and Annexes I , III and IV to Regulation (EEC) No 1579/70 should there ­ fore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products , Harzer Fromage de Bruxelles Stracchino Crescensa Robiola .' Reblochon Pont-l'EvÃ ªque Livarot Article 3 Footnote 4 to Annex III to Regulation (EEC) No 1 579/70 is replaced by the following : '(4 ) Cette dÃ ©claration ne s applique qu aux exporta ­ tions des fromages autres que ceux qui figurent Ã l'annexe I du rÃ ¨glement (CEE) n0 1579/70 . Diese ErklÃ ¤rung betrifft nur Ausfuhren von KÃ ¤se, der nicht in Anhang I der Verordnung (EWG) Nr. 1579/70 aufgefÃ ¼hrt ist . Questa dichiarazione si applica solo all esporta ­ zione dei formaggi diversi da quelli che figu ­ rano all'allegato I del regolamento (CEE) n ° 1 579/70 . HAS ADOPTED THIS REGULATION : Article I Article 5 of Regulation (EEC) No 1 579/70 is replaced by the following : Deze verklaring is slechts van toepassing op uitvoer van kaas andere dan die voorkomt in bijlage I van Verordening (EEG) nr. 1579/70 . (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 74, 22 . 3 . 1975, p. 1 . ( 3 ) OJ No L 172, 5 . 8 . 1970, p . 26 . H OJ No L 183 , 6 . 7 . 1974, p . 44 . This declaration applies only to exports of cheeses other than those specified in Annex I to Regulation (EEC) No 1579/70 . 28 . 3 . 75 Official Journal of the European Communities No L 79/55 Denne erklÃ ¦ring gÃ ¦lder kun for udfÃ ¸rsler af oste, som ikke er opfÃ ¸rt i bilag I til forordning (EÃF) nr. 1579/70 . Esta declacacion solo es aplicabile a las esporta ­ ciones de quesos differentes de las que figuran en el anego I del reglamento (CEE) n ° 1 579/70 .'  1 1 924 pesetas for other processed cheeses falling within subheading 04.04 D 2 c) of the Spanish customs tariff ;  12 189 pesetas for Parmigiano Reggiano, Grana Padano, Pecorino and Fiore Sardo cheeses falling within subheading 04.04 G I a) 1 of the Spanish customs tariff ;  11 216 pesetas for cheddar cheese ripened for less than three months falling within subheading 04.04 G I b) 1 of the Spanish customs tariff ;  12 493 pesetas for Cheddar cheese ripened for more than three months falling within subheading 04.04 G I b) 1 of the Spanish customs tariff ;  12 189 pesetas for Provolone, Asiago Cacio ­ cavallo and Ragusano cheeses falling within subheading 04.04 G I b) 2 of the Spanish customs tariff ;  1 1 785 pesetas for first quality Dutch Edam cheese of a minimum fat content by . weight in the dry matter of 40 % and ripened for seven to eight weeks falling within subheading 04.04 G I b) 3 of the Spanish customs tariff ;  13 530 pesetas for cheeses of a water content calculated by weight of the non ­ fatty matter exceeding 62 % but not exceeding 72 % falling within subheading 04.04 G I b) 5 of the Spanish customs tariff ;  13 530 pesetas for cheeses of a water content calculated by weight of the non ­ fatty matter exceeding 72 % in packings of a net capacity not exceeding 500 g falling within subheading 04.04 G I c) 1 of the Spanish customs tariff.' Article 4 Footnote 3 to Annex IV to Regulation (EEC) No 1 579/70 is replaced by the following : '(3 ) The prices per 100 kg net weight must not be less than :  14 225 pesetas for Emmentaler and Gruyere whole cheeses falling within subheading 04.04 A I a) 1 of the Spanish customs tariff ;  15 380 pesetas for Emmentaler and Gruyere cheese in vacuum-packed pieces of a weight exceeding 1 kg falling within subheading 04.04 A I b) 1 of the Spanish customs tariff ;  16 095 pesetas for Emmentaler and Gruyere cheese in vacuum-packed pieces of a weight not exceeding 1 kg but exceeding 75 g falling within subheading 04.04 A I c) 1 of the Spanish customs tariff ;  12 189 pesetas for blue-veined cheeses falling within subheading 04.04 C 2 of the Spanish customs tariff ;  13 243 pesetas for cheeses processed from Emmentaler or Gruyere falling within subheading 04.04 D I a) or D I b) of the Spanish customs tariff ;  13 495 pesetas for cheeses processed from Emmentaler or Gruyere falling within - subheading 04.04 D I c) of the Spanish customs tariff ;  1 1 442 pesetas for other processed cheeses falling within subheading 04.04 D 2 a) of the Spanish customs tariff ;  1 1 686 pesetas for other processed cheeses falling within subheading 04.04 D 2 b) of the Spanish customs tariff ; Article 5 This Regulation shall enter into force on 1 April 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 March 1975 . For the Commission P. J. LARDINOIS Member of the Commission